 



Exhibit 10.2
TERM NOTE

      $20,000,000.00   New York, New York     September 12, 2007

          FOR VALUE RECEIVED, the undersigned, NaviSite, Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of CANADIAN
IMPERIAL BANK OF COMMERCE (the “Lender”) on the Term Loan Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the principal amount of TWENTY
MILLION DOLLARS ($20,000,000.00), or, if less, the aggregate unpaid principal
amount of all Term Loans of the Lender outstanding under the Credit Agreement
referred to below, which sum shall be due and payable in such amounts and on
such dates as are set forth in the Credit Agreement. Borrower further agrees to
pay interest in like money at such office specified in Section 2.14 of the
Credit Agreement on the unpaid principal amount hereof from time to time from
the date hereof at the rates, and on the dates, specified in Section 2.06 of
such Credit Agreement.
          The holder of this Note may endorse and attach a schedule to reflect
the date, Type and amount of each Term Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement
dated as of June 8, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Subsidiary Guarantors, the Lenders, CIBC WORLD MARKETS CORP, as sole lead
arranger, documentation agent and bookrunner, CIT LENDING SERVICES CORPORATION,
as syndication agent and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York agency, as administrative agent for the Lenders, collateral agent for
the Secured Parties and Issuing Bank and is subject to the provisions thereof
and is subject to optional and mandatory prepayment in whole or in part as
provided therein. Terms used herein which are defined in the Credit Agreement
shall have such defined meanings unless otherwise defined herein or unless the
context otherwise requires.
          This Note is secured and guaranteed as provided in the Credit
Agreement and the Security Documents. Reference is hereby made to the Credit
Agreement and the Security Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Note in respect thereof.
          Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided therein.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 



--------------------------------------------------------------------------------



 



          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



            NAVISITE, INC., as Borrower
      By:                 /s/ James W. Pluntze         Name:   James W. Pluntze 
      Title:   Chief Financial Officer     

-3-